Citation Nr: 1119695	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a back disorder.  

2.  Entitlement to service connection, to include on a secondary basis, for a right knee disorder.  

3.  Entitlement to an increased rating for residuals of a shell fragment wound of the right thigh with retained foreign body and damage to Muscle Group XIII, currently rated 30 percent disabling.  

4.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated 20 percent disabling.  


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was afforded a VA compensation examination in April 2007.  The examiner noted the Veteran's report of increasing pain in his right thigh, with difficulty walking more than 25 yards due to fatigue, difficulty squatting or bending, and difficulty with prolonged sitting due to right thigh pain.  The Veteran stated that he took narcotic pain medication four times a day with little relief.  The examiner noted that there was "obvious derangement of the muscle," but also stated that there was no evidence of underlying tissue loss or tenderness to palpation.  The examiner indicated that strength "was 4/5 and markedly weaker than the left quadriceps and hamstring."  

The Board finds the April 2007 VA compensation examination inadequate for rating purposes, because the examiner did not (1) clarify how "obvious derangement of the muscle" correlated with no underlying tissue loss, (2) clarify how strength of the right thigh muscles of 4/5 correlated with "markedly weaker than the left," or (3) comment on any additional functional loss on use, particularly in light of the Veteran's reported complaints.  In addition, although the April 2007 examiner provided an opinion that the Veteran's diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine was not secondary to his in-service injury, the examiner provided no rationale for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the examiner did not indicate whether the service-connected right thigh disability aggravated the back disorder.  

Further, the April 2007 examiner noted that there was no pain with flexion of the right knee to 50 degrees and extension to 0 degrees.  But the examiner did not provide a medical opinion as to whether the Veteran's previously diagnosed right knee meniscal tear and osteoarthritic changes are due to service, or whether any current right knee disorder was due to or aggravated by the service-connected right thigh disability.  VA's duty to assist requires a medical opinion in this regard.  See 38 C.F.R. § 3.159(c)(4) (2010).  

Finally, a May 2002 rating decision denied an increased rating for diabetes mellitus, type II.  The Veteran filed a notice of disagreement with that decision in November 2002.  A statement of the case was issued in July 2003.  In a statement received in August 2003, the Veteran's then-representative indicated that the Veteran withdrew his previous hearing request, but wanted to keep active his appeal concerning the rating for diabetes mellitus.  That statement constitutes a substantive appeal.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must construe liberally all submissions by a claimant).  The April 2007 VA compensation examination included an assessment of the Veteran's diabetes mellitus, and a supplemental statement of the case was issued in August 2007.  Some of the medical evidence received since the August 2007 supplemental statement of the case pertains to the Veteran's diabetes mellitus.  In particular, a September 2009 VA clinic note indicates that the Veteran's blood sugars were out of control.  

The RO has not considered the additional evidence in conjunction with the claim for an increased rating for diabetes mellitus.  See 38 C.F.R. § 19.31(b) (2010).  Further, given the additional evidence and the age of the September 2007 examination, the Veteran must be afforded another VA compensation examination to assess the current severity of his service-connected diabetes mellitus, type II.  




Accordingly, the case is REMANDED for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for diabetes mellitus, a right knee disorder, a back disorder, and his service-connected right thigh disability.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims files by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) advise him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The RO must then schedule the Veteran for the appropriate VA examinations to determine the etiology of any current right knee or back disorder.  The VA claims files must be made available to and be reviewed by the examiner(s) in conjunction with the examinations.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner(s) must provide medical opinions as to whether any right knee or back disorder found is related to the Veteran's military service, or whether any such disorder was caused by or chronically worsened by a service-connected disability, including the residuals of a shell fragment wound of the right thigh.  The rationale for each opinion expressed must also be provided.  If the requested opinion(s) cannot be made without resort to speculation, the examiner(s) must state this and specifically explain why an opinion(s) cannot be provided without resort to speculation.  The report(s) prepared must be typed.  

3.  The RO should also schedule the Veteran for a comprehensive examination to determine the severity of his service-connected residuals of a shell fragment wound of the right thigh, with retained foreign body, Muscle Group XIII.  The Veteran's claims files must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary, including range of motion testing, must be performed.  The examiner must provide a full description for each individual scar identified.  The examiner must provide commentary as to all symptoms shown upon examination, including orthopedic, neurological, and skin (scars), with consideration of painful motion, functional loss due to pain, additional disability during flare-ups, loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  If motion is found to be limited by pain, the examiner must specify at what degree of each motion such pain is noted to begin.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why any opinion would require speculation.  A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  

4.  The RO should also schedule the Veteran for a comprehensive examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address whether the Veteran's diabetes mellitus, type II, requires regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus, type II, requires a restricted diet; whether the Veteran's diabetes mellitus, type II, has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, identify the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus, type II, requires twice per month or more frequent visits to a diabetic health care provider, and, if so, identify the frequency.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, the Veteran's claims for service connection for a right knee disorder and a back disorder, and for increased ratings for his service-connected residuals of a shell fragment wound of the right thigh and for diabetes mellitus, type II, must be readjudicated.  If the claims on appeal remain denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

